Case 3:16-md-02738-FLW-LHG Document 16154 Filed 12/28/20 Page 1 of 2 PageID: 129632
                                   Montgomery
                                   218 Commerce Street
                                   P.O. Box 4160
                                   Montgomery, AL 36103-4160

                                   Atlanta
                                   4200 Northside Parkway
                                   Building One, Suite 100
                                   Atlanta, GA 30327

                                   (800) 898-2034

                                   BeasleyAllen.com

    P. Leigh O’Dell
    leigh.odell@beasleyallen.com



    December 28, 2020


    Hon. Joel A. Pisano (Ret.)
    Walsh Pizzi O’Reilly Falanga LLP
    Three Gateway Center
    100 Mulberry Street, 15th Floor
    Newark, NJ 07102

              RE: In Re: Johnson & Johnson Talcum Powder Products Marketing,
                  Sales Practices and Products Liability Litigation (MDL No. 2738)

    Dear Judge Pisano:

           Now that the Daubert questions have been resolved, the PSC seeks: 1) to
    examine under oath 3 relevant Johnson & Johnson (“J&J”) fact witnesses who have
    not been deposed in the talcum powder litigation; 2) to examine 30(b)(6) witness(es)
    on 4 discrete topics that have not been explored in any ovarian cancer case, state or
    federal; and 3) to cross-notice various fact witness depositions of J&J employees
    that are being conducted in various state court venues. The PSC’s December 16,
    2020 letter explains why these depositions are relevant, timely requested, and can be
    conducted well in advance of a MDL bellwether trial.

           J&J’s desire to shield its employees from providing testimony is not supported
    by the Federal Rules of Civil Procedure. The PSC has heretofore been denied the
    right to take depositions, and now that the case is proceeding towards a bellwether
    trial and the Court has recognized that the PSC has not taken its own depositions,
    this last-ditch effort by J & J should be denied. As outlined above and in its previous
    submission, the PSC desires to take depositions of new witnesses and/or on new
    subject matters, and to be able to participate in state court depositions through a
    cross-notice procedure.
Case 3:16-md-02738-FLW-LHG Document 16154 Filed 12/28/20 Page 2 of 2 PageID: 129633

                                                                     Hon. Joel A. Pisano (Ret.)
                                                                           December 28, 2020
                                                                                        Page 2


          J&J’s attempt to control who and how the PSC may depose witnesses and
    prepare this case for a bellwether trial should be rejected.

          Thank you for your consideration of this matter.


                                   Respectfully submitted,

                      /s/ P. Leigh O'Dell       /s/ Michelle A. Parfitt
                      P. Leigh O’Dell           Michelle A. Parfitt



    cc:   Hon. Freda L. Wolfson, Chief Judge (via ECF and email)
          Hon. Lois H. Goodman, Magistrate Judge
          All counsel of record (via ECF)
